
	
		I
		111th CONGRESS
		2d Session
		H. R. 6157
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2010
			Mr. Taylor (for
			 himself and Mr. Skelton) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of the Army to seek to enter into
		  certain contracts regarding the self-protective adaptive roller kit II
		  system.
	
	
		1.Self-protective adaptive
			 roller kit II system
			(a)Purchase or
			 lease of technical data packageNot later than 10 days after the date of
			 the enactment of this Act, and in accordance with subsection (b)(2), the
			 Secretary of the Army shall seek to enter into a contract with Pearson
			 Engineering Limited of Newcastle, the United Kingdom, for the purchase or
			 unlimited lease of the self-protective adaptive roller kit II system technical
			 data package.
			(b)Procurement of
			 system
				(1)ProductionNot later than three days after the date on
			 which the Secretary enters into a contract under subsection (a), the Secretary
			 shall seek to enter into contracts with any domestic manufacturer with capacity
			 to produce the self-protective adaptive roller kit II system for the production
			 of such system.
				(2)Termination of
			 technical data package contractIf no contract is entered into
			 under paragraph (1) by the date that is 30 days after the date on which the
			 Secretary enters into a contract under subsection (a), the Secretary shall
			 terminate the contract entered into under subsection (a).
				(c)Panama City
			 generation three
				(1)Failure to enter
			 into technical data package contractIf no contract is entered into under
			 subsection (a) by the date that is 30 days after the date of the enactment of
			 this Act, the Secretary of the Army shall coordinate with the Secretary of the
			 Navy to procure the Panama City Generation Three roller system.
				(2)Failure to enter
			 into production contractIf
			 no contract is entered into under subsection (b)(1) by the date that is 30 days
			 after the date on which the Secretary enters into a contract under subsection
			 (a), the Secretary of the Army shall coordinate with the Secretary of the Navy
			 to procure the Panama City Generation Three roller system.
				(d)Self-protective
			 adaptive roller kit II system technical data package definedIn this section, the term
			 self-protective adaptive roller kit II system technical data
			 package means the technical drawings, specifications, and other
			 engineering data necessary for the production of the self-protective adaptive
			 roller kit II system.
			
